IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0445
                               Filed July 16, 2014


IN THE INTEREST OF D.D., K.D., AND K.M.,
Minor Children,

C.M., Mother,
Appellant,

J.D., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, Susan L.

Christensen, District Associate Judge.



      The father appeals the termination of his parental rights to his children,

D.D. and K.D. AFFIRMED.



      Justin Wyatt of Woods & Wyatt, P.L.L.C., Glenwood, for appellant mother.

      Ashley Kissel of Kissel Law, P.L.L.C., Glenwood, for appellant father.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Jeremy Peterson, County Attorney, and Carl M. Sonksen,

Assistant County Attorney, for appellee State.

      Vicki Danley, Sidney, attorney and guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                             2


VOGEL, P.J.

       The father appeals the termination of his parental rights to his children,

D.D. and K.D.1       The father asserts the State did not prove by clear and

convincing evidence his rights should be terminated under Iowa Code section

232.116(1)(e), (h), and (j) (2013). He further argues termination is not in the

children’s best interest. We conclude the juvenile court properly terminated the

father’s parental rights pursuant to Iowa Code section 232.116(1)(j), and that

termination is in the children’s best interest. Consequently, we affirm.

       The children, D.D., born October 2011, and K.D., born May 2010, were

first removed from the mother’s home on April 27, 2012.2 They returned to the

mother’s care on August 2, 2012, and then were placed with the maternal

grandparents on October 4, as the mother would leave the children with the

grandparents and fail to pick them up as arranged. Because the grandparents

were unable to care for the children on a full time basis, the children were placed

in a foster home on October 25.           On May 31, 2013, they were placed in a

second, pre-adoptive foster home, where they remained at the time of the

termination hearing.3

       On March 20, 2012, the Iowa Department of Human Services (DHS) was

informed that, due to charges for the manufacture and distribution of

methamphetamine, the father was incarcerated in a federal penitentiary.                  He



1
  The mother filed a notice of appeal but did not file a petition. Consequently, her appeal
was dismissed.
2
  The third child in this termination proceeding, K.M., half-sibling to D.D. and K.D., is not
this father’s biological child.
3
  The grandparents have remained in good contact with the children; the foster parents
intend to maintain that relationship, should they be allowed to adopt the children.
                                            3


pleaded guilty to conspiracy to manufacture methamphetamine, and his

projected release date is January 19, 2025. The father has kept in touch with the

children since his incarceration through phone calls and letters, and it appears

the children share a bond with the father.

       The State filed a petition to terminate parental rights on June 17, 2013. A

hearing was held on October 30, and the juvenile court terminated the father’s

parental rights pursuant to Iowa Code section 232.116(1)(e), (h), and (j). The

father appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the children’s best interest.

Id. When the juvenile court terminates parental rights on more than one statutory

ground, we only need find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       To terminate parental rights under Iowa Code section 232.116(1)(j), the

State must prove by clear and convincing evidence the child has been

adjudicated in need of assistance (CINA), custody has been transferred from the

parent for placement, and the parent has been imprisoned and it is unlikely he

will be released for a period of five or more years.4 Here, the children are placed

with foster parents in a pre-adoptive home. The father’s projected release date is



4
  To terminate parental rights, the State must prove by clear and convincing evidence:
under Iowa Code section 232.116(1)(e), the child has been adjudicated CINA, removed
from the parent’s care for a period of at least six consecutive months, and the parent has
not had meaningful contact with the child; under 232.116(1)(h), the child is three years
old or younger, adjudicated CINA, removed from the home for six of the last twelve
months, and the child cannot be returned home at the present time.
                                          4


not until January 2025, and it is therefore unlikely he will be released for a period

of more than five years. Consequently, the State proved by clear and convincing

evidence grounds to terminate pursuant to paragraph (j).

       The father also argues termination is not in the children’s best interest,

given the bond he shares with the children.5 However, the father is unable to

provide for the children or give them a home, and will be unable to do so for

approximately the next ten years. The children are placed with a family who

intends to adopt them, and by all accounts, they are thriving in that environment.

The children are in need of permanency, and it is in their best interest to

terminate the father’s parental rights so they may be adopted and achieve that

necessary stability. See In re E.K., 568 N.W.2d 829, 831 (Iowa Ct. App. 1997)

(noting how a child should not be forced to wait until a parent is released from

prison); Iowa Code § 232.116(2). Consequently, we affirm the juvenile court’s

order terminating the father’s parental rights.

       AFFIRMED.




5
  In this context, the father contends the children can be placed with the mother while
she attends treatment so the relative-placement exception should apply, and that DHS
did not make reasonable efforts to reunify the children and the mother. However, the
father does not have standing to present any argument on the mother’s behalf. In re
K.R., 737 N.W.2d 321, 323 (Iowa Ct. App. 2007). Furthermore, the relative-placement
exception in Iowa Code section 232.116(3)(a) does not apply, given the mother’s
parental rights were terminated as well.